 

Exhibit 10.18.1

 

 

[ex10-181img001.gif]

AAMENDMENT LETTER

 

San Fernando Valley Middle Market

21700 Oxnard Street, Suite 120

Woodland Hills, CA 91367

818-316-3153

  

April 22, 2014

  

Talon International, Inc.

21900 Burbank Boulevard, Suite 270

Woodland Hills, CA 91367

Attn: Lonnie D. Schnell, CEO & Secretary

 

“Re: First Amendment (“Amendment”) to the Commercial Credit Agreement dated
December 31, 2013 (all prior Amendments, this Amendment, and the Commercial
Credit Agreement together called the “Agreement”)

 

Dear Mr. Schnell:

 

In reference to the Agreement defined above between Union Bank, N.A. (“Bank”)
and Talon International, Inc. (“Borrower”), the Bank and Borrower desire to
amend the Agreement. Capitalized terms used herein which are not otherwise
defined shall have the meaning given them in the Agreement.

 

1.             Amendments to the Agreement:

 

(a)       Section 8.1 (c) of the Agreement is hereby amended in its entirety as
follows:

 

“EBITDA of at least $2,750,000 as of the close of each fiscal quarter, for the
12-month period ended as of the last day of the quarter. As used herein,
“EBITDA” means earnings before interest, taxes, depreciation, amortization and
other noncash items.”

 

Except as specifically amended hereby, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed. This Amendment shall not be a
waiver of any existing or future default or breach of a condition or covenant
unless specified herein.

 

This Amendment shall become effective when the Bank shall have received the
acknowledgment copy of this Amendment executed by the Borrower.

   

 

Very truly yours,

       

 

UNION BANK, N.A.

 

 

 

 

 

 

By:

/s/ Rudy Cedillos

 

 

 

Rudy Cedillos

 

 

Title:

Vice President

 

 

Agreed to and Accepted.

22nd day of April, 2014

 

TALON INTERNATIONAL, INC.

 

By: /s/ Lonnie D. Schnell                    

             Lonnie D. Schnell

Title:    CEO & Secretary

 